DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 10 are objected to because of the following informalities:  
Claim 1, line 4 – 5 recites the limitation “the surface (2) The surface” which should be changed to “the surface; the surface”.  
Claim 1, line 8 recites the limitation “the top plate  (4)  The surface” which should be changed to “the top plate; the surface”.
Claim 1, line 13 recites the limitation “the first bearing  (5)  The outer ring” which should be changed to “the first bearing; the outer ring”.
Claim 1, line 15 recites the limitation “to the tops” which should be changed to “to tops”.
Claim 1, lines 16 – 17 recites the limitation “the seat bottom frame  (6)    )  The inner wall” which should be changed to “an inner wall of the seat bottom frame”.
Claim 2, line 2 recites the limitation “the surface” which should be changed to “a surface”.
Claim 2, line 4 recites the limitation “the lower surface” which should be changed to “a lower surface”.
Claim 3, line 2 recites the limitation “the inner ring” which should be changed to “an inner ring”.
Claim 3, lines 3 – 4 recites the limitation “the surface” which should be changed to “a surface”.

Claim 3, line 8 recites the limitation “the bottom” which should be changed to “a bottom”.
Claim 4, line 3 – 4 recites the limitation “the surface” which should be changed to “a surface”.
Claim 4, line 4 recites the limitation “fixedly connected   There” which should be changed to “fixedly connected, there”.
Claim 4, lines 7 – 8 recites the limitation “a pinion gear (12),    The” which should be changed to “a pinion gear, the”.
Claim 5, line 3 recites the limitation “the surface” which should be changed to “a surface”.
Claim 5, lines 3 – 4 recites the limitation “the output shaft” which should be changed to “an output shaft”.
Claim 5, lines 4 – 5 recites the limitation “the coupling shaft  A rotary shaft” which should be changed to “the coupling shaft; a rotary shaft”.
Claim 5, lines 6 – 7 recites the limitation “the rotary shaft (32).  The surface” which should be changed to “the rotary shaft; a surface”.
Claim 5, line 7 recites the limitation “the surface” which should be changed to “a surface”.
Claim 6, line 2 recites the limitation “the other side” which should be changed to “an other side”.

Claim 6, lines 7 - 8 recites the limitation “the lower limit switch (16)   The surface” which should be changed to “the lower limit switch; the surface”.
Claim 8, line 2 recites the limitation “the upper surface” which should be changed to “an upper surface”.
Claim 8, line 4 recites the limitation “the surface” which should be changed to “a surface”.
Claim 9, line 2 recites the limitation “the material” which should be changed to “a material”.
Claim 9, lines 3 – 4 recites the limitation “the processing method” which should be changed to “a processing method”.
Claim 9, line 6 recites the limitation “pH = 6-7.  After” which should be changed to “pH = 6-7, after”.
Claim 10, line 5 recites the limitation “water bath 60  React” which should be changed to “water bath 60; react”.
Claim 10, line 9 recites the limitation “with water   After” which should be changed to “with water; after”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 2 – 3 recites “a plurality of electric wheelchair support legs”, however, “an electric wheelchair support leg” is recited in lines 1 – 2.  Therefore, it is unclear whether “a plurality of electric wheelchair support legs” includes the “an electric wheelchair support leg” or whether the elements are different.
Claim 1 recites the limitation "the surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear how “the surface” relates to the other elements of the claims in a structural manner.
Claim 1, line 8 recites the limitation “, and the top plate (4)  The surface of the electric wheelchair is fixedly connected”.  The claim limitation is unclear and indefinite.  More specifically, it is unclear what is being claimed in regards to “and the top plate”.
Claim 1 recites the limitation "the station board" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 13 recites the limitation “the first bearing  (5)  The outer ring ”.  The claim limitation is unclear and indefinite.  More specifically, it is unclear what is being claimed in regards to “and the first bearing”.
Claim 1 recites the limitation "the standing board" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the seat bottom frame" in lines 14 – 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, line 4 recites the limitation “It”.  However, such limitation is unclear and indefinite since it is unclear what limitation “It” refers to.
Claim 3, lines 3 – 4 recites the limitation “the surface of the gear shaft (51)   A large gear”.  The claim limitation is unclear and indefinite.  More specifically, it is unclear what is being claimed in regards to “the surface of the gear shaft”.
Claim 3, lines 7 – 8 recites the limitation “and two   One end of the connecting rod”.  The claim limitation is unclear and indefinite.  More specifically, it is unclear what is being claimed in regards to “and two”.
Claim 4, lines 3 – 4 recites the limitation “the surface of the bearing seat is fixedly connected”.  However, it is unclear as to what the surface of the bearing seat is fixedly connected to.
Claim 4, lines 9 – 10 recites the limitation “the other ends of the two pinion shafts”.  However, claim 4, line 6 positively recites “a pinion shaft”.  Therefore, it is unclear whether the “two pinion shafts” is part of the “a pinion shaft” or separate limitations.
Claim 5, line 7 recites the limitation “The surface of 33) meshes with”.  However, the claim limitation is unclear and indefinite as it is unclear what and how “33)” has a surface.
Claim 6, line 4 recites the limitation “the surface”.  However, the claim is indefinite since multiple surfaces are positively recited and it is unclear which surface is being positively claimed.
Claim 7 recites the limitation "the motor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9, line 11 recites the limitation “it”.  However, such limitation is unclear and indefinite since it is unclear what limitation “it” refers to.
Claim 10, line 3 recites the limitation “it”.  However, such limitation is unclear and indefinite since it is unclear what limitation “it” refers to.
Claim 10, line 10 recites the limitation “it”.  However, such limitation is unclear and indefinite since it is unclear what limitation “it” refers to.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  a plurality of electric wheelchair support legs are all fixedly connected with a bottom plate on the surface; the surface is provided with a first adjusting device, the first adjusting device includes a motor bottom plate, a top plate is fixedly connected to the upper surface of the bottom plate, the surface of the top plate provided with a second adjustment device including a first bearing; the outer ring of the first bearing is fixedly connected to the surface of the top plate; an inner wall is hinged with a seat bottom plate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN-107334585A – wheelchair with bottom plate, top plate, first adjusting device
CN-103070761A, US-6176335, US-5346280, US-5121806 – wheelchair with bottom plate, top plate, first adjusting device, second adjusting device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611